Carriage House Manor, Inc. v. Folowell                              



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 

ON MOTION FOR REHEARING
 



NO. 3-93-450-CV



CARRIAGE HOUSE MANOR, INC.; DORIS DICKSON;
ELIZABETH McKINLEY; AND SARAH T. MILLS,

	APPELLANTS

vs.



JOHN R. FOLOWELL; MARY P. FOLOWELL; WOODHAVEN, INC.; 
AND BEVERLY ENTERPRISES-TEXAS, INC.,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 92-07606, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING

 



PER CURIAM
	Appellants, Carriage House Manor, Inc.; Doris Dickson; and Sarah T. Mills, have
filed a motion for rehearing stating that this Court erred in dismissing the cause for want of
jurisdiction.  We dismissed the cause because it appeared that appellants intervened in the trial
court after rendition of a final judgment.  See Highlands Ins. Co. v. Lumbermen's Mut. Casualty
Co., 794 S.W.2d 600, 604 (Tex. App.--Austin 1990, no writ).
	Appellants now argue that the May 11, 1993, final summary judgment was not in
fact a final judgment because it did not dispose of all issues or parties in the case.  See Mafrige
v. Ross, 37 Tex. Sup. Ct. J. 82 (Oct. 30, 1993); North E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966).  We agree, and we sustain appellants' point of error.
	We grant the motion for rehearing and withdraw our opinion and judgment of
September 22, 1993.  Because the district court's judgment is interlocutory, we dismiss the appeal
for want of jurisdiction and dismiss as moot appellant Elizabeth McKinley's motion to dismiss her
appeal.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed for Want of Jurisdiction
Filed:   February 2, 1994
Do Not Publish